t c memo united_states tax_court pamela o'rourke petitioner v commissioner of internal revenue respondent docket no filed date kevin j mirch for petitioner david w sorensen for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined additions to petitioner's federal_income_tax as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure additions to tax_year sec_6653 sec_6653 sec_6661 dollar_figure percent of dollar_figure the interest due on dollar_figure the issues for decision are whether the notice_of_deficiency was issued after the period of limitations for the assessment and collection_of_taxes for petitioner's tax_year expired and whether petitioner is liable for additions to tax under sec_6653 and and sec_6661 for the tax_year some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in reno nevada at the time she filed her petition findings_of_fact during petitioner worked for cal-sierra financial services and also for spectra financial network spectra a financial planning company spectra was involved in the marketing of limited_partnership interests in barbados ltd barbados petitioner invested in barbados on the recommendation of her then-boss kent maerki on her federal_income_tax return petitioner reported a dollar_figure schedule 2mr maerki was not an attorney or a c p a and no evidence was offered regarding his professional credentials or his knowledge of the barbados venture e loss attributable to her investment as a limited_partner in barbados opinion respondent's determinations contained in the notice_of_deficiency are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 statute_of_limitations the notice_of_deficiency was issued to petitioner on date for additions to tax associated with petitioner's distributive_share of partnership items respondent determined that petitioner is liable for additions to tax provided in sec_6653 and sec_6661 petitioner contends that she is not liable because having filed her federal_income_tax return on date the 3-year statutory period of limitations provided in sec_6501 expired before issuance of the notice_of_deficiency under the general_rule set forth in sec_6501 the secretary is required to assess the tax within years after the taxpayer's return is filed sec_6501 in the case of the tax imposed on partnership items however section sets forth special rules to extend the period of limitations prescribed by sec_6501 see sec_6501 section a provides that the period for assessing income_tax attributable to a partnership_item or affected_item for a partnership taxable_year shall not expire before years after the later of the date the partnership return for such year was filed or the last day for filing such return for such year without regard to extensions however section d provides that the mailing of a final_partnership_administrative_adjustment suspends the running of the 3-year limitations_period for the period during which an action may be brought under sec_6226 and if an action is brought until the decision of the court has become final and for year thereafter the stipulation of facts includes a copy of the decision entered regarding barbados which is dated date under section d the running of the 3-year period of limitations for assessing a deficiency attributable to a partnership_item was suspended for year after the date the decision entered on date became final the decision became final no earlier than date days after it was entered sec_7481 sec_7483 the notice_of_deficiency was issued to petitioner on date consequently the notice_of_deficiency relating to the affected items the additions to tax was timely issued negligence sec_6653 imposes an addition_to_tax if any portion of an underpayment is due to negligence or intentional disregard 3the additions to tax determined by respondent are affected items sec_301_6231_a_5_-1t d temporary proced admin regs fed reg date of rules or regulations sec_6653 imposes an addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 thus to avoid imposition of the addition_to_tax petitioner must prove that her actions in connection with the loss from the barbados venture were reasonable in light of her experience and the nature of the investment see 60_tc_728 lucas v commissioner tcmemo_1995_341 petitioner offered very little evidence to refute respondent's determination of negligence the only evidence in the record regarding petitioner's evaluation of the investment consists of her testimony that she read certain documents and that she relied on the recommendation of mr maerki no prospectus or offering memorandum was introduced no evidence of the nature of the investment was offered and no witnesses save for petitioner testified at trial petitioner asserted in her petition that she was not negligent because she acted under advice of counsel in the preparation of the return yet she offered no evidence to support this assertion based upon the record in this case we find that petitioner has not overcome respondent's determination of negligence we therefore sustain respondent's determination that petitioner is liable for the additions to tax under sec_6653 and for the tax_year sec_6661 addition_to_tax in the notice_of_deficiency respondent determined the sec_6661 addition_to_tax at a rate of percent of the underpayment for that year as originally enacted sec_6661 provided for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax liability applicable to returns due after date tax equity and fiscal responsibility act of publaw_97_248 sec 96_stat_324 in congress amended sec_6661 and provided for an addition_to_tax of percent where the assessment is made after date omnibus budget reconciliation act of publaw_99_509 100_stat_1874 see also 90_tc_498 although respondent correctly refers to the rate of the addition a sec_25 percent in her synopsis of legal authorities in her trial memorandum she made no mention of the discrepancy between this rate and the percent rate used in the notice_of_deficiency and has not sought to amend the pleadings to assert an increase sec_6214 grants this court jurisdiction to determine a deficiency or addition_to_tax larger than that stated in the notice_of_deficiency if respondent claims the increased amount at or before the hearing or a rehearing we may not however determine a greater deficiency where respondent has not pleaded an increased deficiency 52_f2d_1071 9th cir revg 13_bta_525 81_tc_260 affd 738_f2d_67 2d cir 69_tc_473 in the instant case respondent has not specifically addressed the issue and has not requested an increase in the addition_to_tax under sec_6661 in these circumstances we cannot conclude that respondent has asserted a claim for the increased amount as required by sec_6214 nor that the issue has been tried by consent of the parties within the meaning of rule b thus we shall apply the addition if determined to be applicable at the rate set forth in the notice_of_deficiency sec_6661 provides that an addition_to_tax is imposed on any underpayment attributable to a substantial_understatement_of_income_tax petitioner bears the burden of proving that she is not liable for this addition_to_tax rule a 98_tc_511 an understatement is substantial if it exceeds the greater of percent of the amount required to be shown on the return for the taxable_year or dollar_figure sec_6661 an understatement is the amount by which the amount required to be shown on the return exceeds the amount actually shown on the return sec_6661 petitioner's case meets this threshold requirement petitioner admitted in her petition that barbados was a tax_shelter thus the adequate_disclosure exception of sec_6661 does not apply sec_6661 moreover even if barbados was not a tax_shelter petitioner does not qualify for the adequate_disclosure exception because she has not shown that she provided sufficient information on her return to enable the commissioner to identify the potential controversy involved if however a taxpayer has substantial_authority for the tax treatment of a tax_shelter_item on her return and reasonably believed her tax treatment of the item was more_likely_than_not the proper tax treatment the understatement is reduced by the amount attributable to such item sec_6661 the only evidence in the record concerning petitioner's evaluation of the economic aspects of the partnership is her testimony that she overlooked their documents and relied on mr maerki's recommendation in short petitioner presented insufficient evidence to show that she or her adviser made the kind of independent factual analysis of barbados that would enable her to formulate a reasonable belief as to the tax treatment of the item and to determine whether the claimed loss was more_likely_than_not the proper tax treatment accordingly we hold that petitioner is liable for the sec_6661 addition_to_tax as determined by respondent using the percent rate for the tax_year to reflect the foregoing decision will be entered for respondent
